Citation Nr: 0304119	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety and depression. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for status post diskectomy of the cervical spine. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain. 

4.  Entitlement to a disability evaluation in excess of zero 
percent for bilateral knee strain.   

5.  Entitlement to a disability evaluation in excess of zero 
percent for irritable bowel syndrome.   





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1998.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for 
anxiety/depression and assigned a 30 percent rating effective 
November 1, 1998; status post diskectomy of the cervical 
spine and assigned a 10 percent evaluation effective November 
1, 1998; low back strain and assigned a 10 percent evaluation 
from November 1, 1998; bilateral knee strain and assigned a 
zero percent evaluation from November 1, 1998; and irritable 
bowel syndrome and assigned a zero percent evaluation from 
November 1, 1998.  

A January 2000 rating decision increased the disability 
evaluation for anxiety/depression to 50 percent effective 
November 1, 1998.  A March 2002 rating decision assigned a 20 
percent evaluation to the cervical spine disability from 
November 1, 1998.   



FINDINGS OF FACT

1.  The service-connected anxiety/depression is principally 
manifested by near continuous depression or manic episodes 
affecting the ability to function independently, 
appropriately, and effectively, panic attacks with 
agoraphobic symptoms, intermittent suicidal ideation, 
impaired impulse control, inappropriate behavior in the form 
of angry outbursts and social withdrawal, irritability, vague 
paranoid ideation and auditory perceptual distortions when 
under stress, poor concentration, hypervigilence, exaggerated 
startle response, and sleep difficulty; which are productive 
of occupational and social impairment with deficiencies in 
most areas; there is no evidence of total occupational or 
social impairment.

2.  The former rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is more favorable to the veteran's claim 
for a disability evaluation in excess of 20 percent for the 
cervical spine disability.     

3.  Prior to and after September 23, 2002, the service-
connected status post diskectomy of the cervical spine is 
principally manifested by degenerative disc disease with 
symptoms of radiculopathy and other neurological findings 
appropriate to the site of the diseased discs, muscle spasm, 
characteristic pain, and little intermittent relief

4.  The service-connected low back strain is principally 
manifested by complaints of pain and moderate muscle spasm.   

5.  The service-connected bilateral knee strain is 
principally manifested by complaints of pain with no 
objective findings of instability, limitation of motion, or 
degenerative joint disease or any other functional 
impairment.   

6.  The service connected irritable bowel syndrome is 
principally manifested by disturbances of bowel function with 
occasional abdominal distress which is productive of mild 
disability.  

 
CONCLUSIONS OF LAW

1.  The criteria for a 70 disability evaluation for 
anxiety/depression have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2002). 

2.  The criteria for a 60 percent disability evaluation for 
status post diskectomy of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) 67 Fed. Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

3.  The criteria for a 20 percent disability evaluation for 
low back strain have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (2002).

4.  The criteria for a disability evaluation in excess of 
zero percent for bilateral knee strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002). 

5.  The criteria for a disability evaluation in excess of 
zero percent for irritable bowel syndrome and bleeding ulcer 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations in 
November 1998, December 1999, January 2002, and February 2002 
to determine the nature, extent and severity of the service-
connected anxiety and depression, cervical spine disability, 
low back strain, bilateral knee strain, and irritable bowel 
syndrome.  Pertinent VA outpatient treatment records dated 
from November 1998 to December 2001 have been obtained.  The 
veteran has been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify him of the evidence needed 
by the veteran to prevail on the claim.  The RO notified the 
veteran of the evidence that was considered and of the 
evidence needed to substantiate his claims.  The RO offered 
to assist him in obtaining any relevant evidence.  These 
letters gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to submit written 
argument.  The VA notified the appellant of the information 
and any medical or lay evidence, not previously submitted, 
that is necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Lastly, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for the cervical spine 
disability was filed on November 9, 1998.  While this appeal 
was pending, the applicable rating criteria for 
intervertebral disc disease were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The record shows that the veteran was not notified of the 
revised provisions of Diagnostic Code 5293.  The Board has 
considered whether proceeding to adjudicate this claim would 
be prejudicial to the appellant.  See Bernard, supra.  The 
Board finds that because the decision on this issue effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).

Criteria for rating psychiatric disorders

38 C.F.R. § 4.130, Diagnostic Code 9400 provides these 
ratings for anxiety disorders:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).  

The Court of Appeals for Veterans Claims (Court) has held 
that Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.), p. 32).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communications (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).

Rating criteria for intervertebral disc syndrome

Criteria in effect prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002.  

Criteria in effect from September 23, 2002

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; A 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 3.

Rating criteria for cervical spine disabilities
 
Under Diagnostic Code 5290, limitation of motion of the 
cervical spine, a 10 percent evaluation is warranted for 
slight limitation of motion of the cervical segment of the 
spine, and a 20 percent evaluation is required for moderate 
limitation of motion.  A 30 percent evaluation is warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002). 

Rating criteria for low back disabilities 

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Rating criteria for knee disabilities

Under Diagnostic Code 5257 (other impairment of the knee: 
recurrent subluxation or lateral instability), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

Rating criteria for irritable bowel syndrome

Under Diagnostic Code 7319, irritable colon syndrome, a zero 
percent evaluation is assigned for mild disability with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned when the condition is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

I.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety and depression

Factual Background

A November 1998 VA psychiatric examination report indicates 
that the veteran reported that he was depressed and he had 
difficulty adjusting to civilian life; he was discharged from 
the Navy that month.  The veteran stated that his interest in 
pleasurable activities was affected and he did not have a 
close circle of friends.  He reported having sleep problems, 
occasional nightmares, and low energy; his concentration was 
affected by his depression.  The veteran reported having 
thoughts of suicide in the past but he never acted on it and 
he did not have such thoughts at the present time.  The 
veteran reported having periods of high.  The veteran was 
prescribed Valproic acid.  Examination revealed no unusual 
behaviors, except for the veteran's slow moving and slow 
expression of thoughts.  His affective and emotional state 
was characterized as depressed and empty.  He was slightly 
anxious.  Cognitive functions appeared adequate for day to 
day functions.  His memory and judgment appeared functional.  
His concentration was diminished but adequate.  Activity-
wise, the veteran pursued solitary ones.  He appeared 
competent to handle his financial affairs.  The Beck 
Depression Inventory score was 27 which was moderate to 
severe.  The diagnosis was major depressive disorder, 
recurrent longitudinal course, and adjustment disorder with 
anxiety.  His GAF score was 51.  

VA treatment records dated in June 1999 indicate that the 
veteran reported feeling more relaxed and in control of his 
behavior when on the medications.  A depression evaluation 
revealed that the veteran had irritable mood, flat affect, 
and passive suicidal ideation.  He denied manic or psychotic 
symptoms.  The impression was bipolar type II, depressed 
phase.  His medications were increased.  VA treatment records 
dated in August 1999 show that the veteran reported having a 
stable mood with occasional depressed mood.  He also reported 
being extremely hyper and having panic attacks.  He was 
started on a trial of Gabapentin for irritability.  An 
October 1999 VA treatment record indicates that the 
Gabapentin helped to decrease anxiety.  The veteran's GAF 
score was 75.  

A December 1999 VA psychiatric examination report indicates 
that the veteran took Valproic acid and Gabapentin.  
Examination revealed that the veteran's thought processes 
were well organized.  There was no history of hallucination, 
delusion, or paranoid ideation.  He exhibited inappropriate 
behavior in the form of angry outbursts and social 
withdrawal.  He had occasional suicidal rumination but no 
suicidal or homicidal thoughts, intents, or active plans.  He 
was able to maintain personal hygiene and he had no 
difficulty in daily living.  There was no evidence of memory 
impairment.  There was no history of obsessive or ritualistic 
behavior.  Speech was normal; there was no evidence of 
irrelevant, illogical or obscure speech.  The examiner noted 
that the veteran clearly had anxiety attacks and the symptoms 
consisted of constant fear of being doomed, feeling scared, 
palpitation, shortness of breath, frequent chest pain, fear 
of crowded places, nightmares, and feelings of anxiety.  The 
veteran also had depressive mood and symptoms.  The examiner 
noted that the veteran's impulse control was impaired and 
this affected his relationship with his family.  The 
diagnosis was anxiety reaction.  His GAF score for the past 
year and presently was 40.  

VA treatment records dated in June 2000 show that the veteran 
reported having two to three panic attacks a week.  His GAF 
score was 78.  A December 2000 VA treatment record notes that 
the veteran had increased anxiety and tension and depression.  
His concentration was poor.  Examination revealed that the 
affect was anxious and his mood was depressed.  His speech 
was normal.  Thought process was coherent.  The assessment 
was bipolar disorder, depressed.  His GAF score was 35.  His 
medication was increased.  A February 2001 VA treatment 
record shows that the veteran was started on Wellbutrin; the 
veteran indicated that he felt less depressed.  The treatment 
records indicate that the veteran's GAF score was 45.  

An April 2001 VA treatment record notes that the veteran 
reported that he discontinued his medications.  Examination 
revealed that the veteran as well-groomed.  His affect was 
normal.  His mood was mildly hypomanic.  Speech was normal.  
Thought was coherent.  

A January 2002 VA examination report reveals that the veteran 
had complaints of irritability, anxiety, depression, 
insomnia, and lack of appetite.  He reported having panic 
attacks with palpitations, sweats, tremors, shortness of 
breath, nausea, dizziness, fear losing control, and 
derealization and agoraphobic symptoms.  He reported having 
manic episodes with reckless behavior, spending sprees, 
pressured speech, irritability, and insomnia for 2 to 3 days 
followed by a low mood which at times includes suicidal 
ideation.  The veteran also reported having low appetite, 
variable energy, feelings of worthlessness and guilt, 
difficulty concentrating, intrusive thoughts, nightmares, and 
flashbacks.  He also reported vague paranoid ideation and 
auditory perceptual distortions under stress.  Examination 
revealed that the veteran was neatly groomed and dressed.  
His speech was normal and coherent.  His associations were 
logical and without flight of ideas, loosening, paranoia, or 
delusions.  He did not hallucinate.  Concentration and long 
term memory were intact.  Short term memory was good.  His 
mood was sad and his affect was mildly anxious and was 
somewhat blunted in range.  There was no suicidal or 
homicidal ideation.  There are no problems with impulse 
control or maintaining personal hygiene.  The examiner noted 
that the veteran had persistent insomnia, irritability, poor 
concentration, hypervigilence, and exaggerated startle 
response.  The examiner noted that the veteran had suicidal 
ideation which reached the planning stage at least once.  The 
examiner noted that the veteran had manic episodes that did 
not last more than 2 to 3 days.  He had panic attacks with 
agoraphobic symptoms.  The examiner noted that the veteran 
was capable of handling his benefits payments and he has been 
unemployed for the past 12 months.  The diagnosis was post 
traumatic stress disorder, panic disorder with agoraphobia, 
and bipolar disorder II.  His GAF score for the past year and 
currently was 40. 

A February 2002 VA general medical examination report 
indicates that the veteran was married and he lived with his 
family.  The examiner noted that the veteran has not worked 
since October 1997; however, the veteran had no trouble 
driving, shopping, or doing housework or outside work as long 
as he did it at his own pace.  

Discussion

In applying the law to the existing facts, the Board finds 
that the probative and persuasive evidence of record supports 
the assignment of a 70 percent rating for the anxiety and 
depression under Diagnostic Code 9400.  The evidence of 
record demonstrates that the veteran's service-connected 
anxiety and depression causes occupational and social 
impairment with deficiencies in areas such as work, family 
relations, judgment, thinking and mood due to the symptoms of 
depression and anxiety.  

The Board notes that the assignment of an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2002).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2002).

The medical evidence of record shows that the service-
connected anxiety and depression are principally manifested 
by near continuous depression and manic episodes affecting 
the ability to function independently, appropriately, and 
effectively; panic attacks with agoraphobic symptoms; 
impaired impulse control; inappropriate behavior in the form 
of angry outbursts and social withdrawal; irritability; vague 
paranoid ideation and auditory perceptual distortions under 
stress; sleep difficulty; and intermittent suicidal ideation.  

The records shows that the service-connected anxiety and 
depression are manifested by episodes of depression and 
hypomania.  The November 1998 VA psychiatric examination 
report indicates that the veteran reported that he was 
depressed.  The veteran also reported having periods of high.  
Examination revealed no unusual behaviors, except for the 
veteran's slow moving and slow expression of thoughts.  His 
affective and emotional state was characterized as depressed 
and empty.  He was slightly anxious.  The Beck Depression 
Inventory score was indicative of moderate to severe 
depression.  The diagnosis was major depressive disorder, 
recurrent longitudinal course and adjustment disorder with 
anxiety.  VA treatment records dated in June 1999 show that a 
depression evaluation revealed that the veteran had irritable 
mood, flat affect, and passive suicidal ideation.  The 
impression was bipolar type II, depressed phase.  VA 
treatment records dated in August 1999 indicate that the 
veteran reported having a stable mood with occasional 
depressed mood.  He also reported being extremely hyper and 
having panic attacks.  A December 1999 VA psychiatric 
examination report indicates that the examiner noted that the 
veteran clearly had anxiety attacks and depressive mood.  

VA treatment records dated in June 2000 show that the veteran 
reported having two to three panic attacks a week.  A 
December 2000 VA treatment record notes that the veteran had 
increased anxiety and tension and depression.  Examination 
revealed that the affect was anxious and his mood was 
depressed.  The assessment was bipolar disorder, depressed.  
An April 2001 VA treatment record notes that the veteran 
reported that he discontinued his medications.  Examination 
revealed that the veteran's mood was mildly hypomanic.  A 
January 2002 VA examination report indicates that the veteran 
reported having panic attacks with palpitations, sweats, 
tremors, shortness of breath, nausea, dizziness, fear losing 
control, and derealization along with agoraphobic symptoms.  
He reported having manic episodes with reckless behavior, 
spending sprees, pressured speech, irritability, and insomnia 
for 2 to 3 days followed by a low mood which at times 
includes suicidal ideation.  Examination revealed that the 
veteran's mood was sad and his affect was mildly anxious and 
was somewhat blunted.  The examiner noted that the veteran 
had manic episodes that did not last more than 2 to 3 days 
and he had panic attacks with agoraphobic symptoms.  

The medical evidence shows that the veteran has suicidal 
ideation.  The VA examination reports and treatment records 
indicate that the veteran had intermittent, passive suicidal 
ideation.  There is evidence of impaired impulse control.  
The December 1999 VA examination report indicates that the 
veteran had impaired impulse control which affected his 
relationship with his family.  There is evidence that the 
veteran has difficulty adapting to stressful circumstances.  
The January 2002 VA examination report indicates that the 
veteran reported having vague paranoid ideation and auditory 
perceptual distortions when under stress.    

The record shows that from November 1998 to January 2002, the 
veteran's GAF scores were most consistently in the 31 to 40 
range which is indicative of major impairment in several 
areas such as work, family relations, judgment, thinking, and 
mood or the 41 to 50 range which is indicative of serious 
impairment in social or occupational functioning.  
Significantly, the VA examination report dated in December 
2000 reflects a GAF score of 35 and the VA examination report 
dated in January 2002 reflects a GAF score of 40.  The Board 
finds that the veteran's GAF scores support the finding that 
the veteran's PTSD causes occupational and social impairment 
with deficiens in most areas such as work, family relations, 
judgment, thinking, or mood.   

The evidence shows that the veteran has not been employed 
since 1998, since being discharged from the military.  The 
record further shows that the veteran is married and he lives 
with his spouse and children.  However, the evidence also 
shows that the veteran isolates himself from others and he 
does not have any close friends.  As noted above, the 
veteran's GAF scores are indicative of serious to major 
impairment in social and occupational functioning.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  In the present case, all of the 
findings for a 70 percent rating under Diagnostic Code 9400 
have not been shown.  For instance, there is no evidence of 
obsessive rituals, illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance.  
However, the Board finds that the medical evidence shows that 
the veteran's service-connected anxiety and depression causes 
occupational and social impairment with deficiencies in most 
areas due to the symptoms of near continuous depression and 
manic episodes, panic attacks, intermittent suicidal 
ideation, and impaired impulse control.  These findings are 
sufficient to meet the criteria of a 70 percent rating under 
Diagnostic Code 9400.    

In summary, the Board finds that when all of the evidence 
that bears on occupational and social impairment is 
considered, the veteran's disability picture due to the PTSD 
meets the criteria for the 70 percent rating under Diagnostic 
Code 9411.  

The Board has considered whether a 100 percent evaluation is 
warranted for the anxiety and depression under Diagnostic 
Code 9400.  The evidence of record does not demonstrate that 
the veteran's anxiety and depression are manifested by total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  

The medical evidence shows that the veteran had vague 
paranoid ideation and auditory perceptual distortions under 
stress.  However, these symptoms are not persistent.  The VA 
examination reports indicate that the veteran's judgment was 
described as functional.  There was no evidence of a thought 
disorder, psychosis, hallucinations, or delusions.  His 
thought process was organized and coherent.  The veteran's 
suicidal ideation was intermittent, not persistent.  There 
was no evidence of grossly inappropriate behavior.  The 
veteran was able to perform activities of daily living and 
maintain his personal hygiene.  His memory was functional; 
there was no evidence of impairment.  The veteran's speech 
was normal.   

There is no evidence that the veteran's anxiety and 
depression caused total occupational or social impairment.  
The evidence of record shows that the veteran had been able 
to work up until 1998.  He stopped working at that time due 
retirement from the military.  However, the veteran's current 
GAF scores are indicative of serious to major occupational 
impairment.  

The veteran's anxiety and depression does not cause total 
social impairment.  The evidence of record shows that the 
veteran lived with his spouse and children.  

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the anxiety and depression under Diagnostic 
Code 9400.  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 70 percent evaluation is 
warranted since November 1, 1998, the date after the 
veteran's separation from service.  There is no evidence that 
the veteran's service-connected disability has met the 
criteria for a higher rating at any time since November 1, 
1998.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted. 

In summary, for the reasons and bases expressed above, the 
Board finds that the competent and probative evidence of 
record supports the assignment of a 70 percent disability 
rating for the veteran's anxiety and depression under 
Diagnostic Code 9400.  Furthermore, for the reasons and bases 
stated above, the Board also finds that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 70 percent for the anxiety and depression.    

II.  Entitlement to a disability evaluation in excess of 20 
percent for status post diskectomy of the cervical spine with 
degenerative arthritis

Factual Background

A November 1998 VA rehabilitation medicine treatment record 
indicates that the veteran had complaints of neck and 
shoulder pain, left hand numbness and tingling sensations, 
and weakness.  It was noted that the veteran sustained a neck 
injury in 1987.  A May 1996 Magnetic resonance Imaging (MRI) 
revealed a herniated nucleus pulposus at C3-4 and C5-6 and 
degenerative joint disease with neuroforminal narrowing 
bilaterally.  It was noted that in February 1997, the veteran 
underwent decompression of the C4 nerve root and excision of 
the herniated nucleus pulposus.  In April 1998, 
electromyography (EMG) and Nerve Conduction studies (NCS) 
showed chronic cervical myelopathy, superimposed left C8 
radiculopathy, and left L5-S1 radiculopathy.  The veteran 
reported having neck pain with no relief and he had more pain 
in the left arm after the surgery.  Examination revealed that 
the veteran had difficulty taking off his clothes.  He had 
pain in the neck with forward flexion, rotation to the right, 
and extension.  Deep tendon reflexes were 1 + on the right, 
absent on the left biceps reflex, and 1+ on the triceps.  
There was decreased sensation to light touch and pinprick in 
the left upper extremity on the C5-6 distribution.  Motor 
strength was 4+/5 for the left biceps and 5-/5 for triceps, 
wrist extension and hand grip.  There was atrophy of the left 
upper extremity.  The assessment was cervical radiculopathy 
and multiple trigger points.  

A November 1998 VA examination report reveals that the 
veteran reported that he was unable to work due to severe 
pain in his cervical spine with spasm.  He had continual 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  He had flare-ups daily that lasted at least 12 
hours and was relieved by medication and rest.  It was noted 
that the pain was severe and brought on by stress and motion.  
The veteran reported that during a flare-up, he lost 50 
percent of his functional use.  Examination of the cervical 
spine revealed forward flexion to 20 degrees with pain in the 
posterior cervical area.  Extension was to 12 degrees active 
and 20 degrees passive with the same pain.  Lateral flexion 
was to 10 degrees on the right and to 16 degrees on the left 
with pain.  The veteran's gait was abnormal with a stiff back 
and neck with his head tilted slightly on the right.  The 
diagnosis was status post diskectomy of the cervical spine 
with residual limitation of motion and pain.     

A December 1998 VA physical therapy treatment record reveals 
that the veteran was seen for treatment of cervical 
radiculopathy and multiple trigger points.  The veteran was 
instructed in exercises to decrease muscle tension and he 
started a course of TENS use to assist with pain control.  

A January 1999 VA treatment record indicates that the veteran 
started a pool exercise program to help alleviate chronic 
neck pain.  It was noted that the veteran was unable to turn 
his head to the left but otherwise, he was not limited in 
range of motion.  It was noted that the veteran had 
functional strength in all extremities although he did 
complain of increased weakness in the hands.  

A December 1999 VA examination report reveals that the 
veteran reported having neck pain and numbness in both hands 
since undergoing surgery for decompression of the C4 nerve 
root and excision of herniated nucleus pulposus in 1997.  
Examination of the cervical spine revealed right sided 
paracervical muscle spasm.  Flexion was to 45 degrees, 
extension was to 55 degrees, left lateral flexion was to 15 
degrees, and right lateral flexion was to 20 degrees.   

A December 1999 VA treatment record indicates that the 
veteran had chronic pain with a history of a herniated disk 
in C3-4.  A May 2000 VA treatment record indicates that the 
veteran reported that the pain in his cervical spine was 
continuous and it was excruciating at times.  It was noted 
that the veteran had muscle spasms and he used a TENS unit.  
He had undergone physical therapy with limited benefit.  
Examination revealed muscle spasm along the base of the 
scapula with point tenderness at the right.  The assessment 
was chronic pain and muscle spasm.  

A December 2000 VA treatment record reveals that the 
veteran's cervical spine pain was continuous.  The veteran 
stated that the average pain was 6 out of a 10.  The veteran 
had muscle spasms at times and he took Flexeril for the 
spasms.  The physician noted that he veteran walked stiffly.  
The assessment was chronic pain and muscle spasm.   

A February 2002 VA examination report indicates that the 
veteran complained of recurrent neck pain which is aggravated 
by emotional and mental stress.  The veteran indicated that 
he was not able to turn his head fully towards the left and 
he had persistent neck stiffness.  The veteran stated that 
the neck pain was relieved only if he lies down for several 
hours.  Examination of the cervical spine revealed that range 
of motion of the cervical spine was flexion to 65 degrees and 
extension to 50 degrees.  Right lateral flexion was to 40 
degrees and right rotation was to 80 degrees.  Left lateral 
flexion was to 15 degrees and left lateral rotation was to 30 
degrees.  It was noted that the restriction was due to 
ankylosis.  The examiner stated that the range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-ray examination of the 
cervical spine revealed narrowing of the disc space at C5-6 
consistent with developing degenerative disc disease.  The 
diagnosis was status post cervical neck diskectomy and 
degenerative arthritis of the cervical spine.   

Discussion

The veteran's claim of entitlement to an increased evaluation 
for the cervical spine disability was filed on November 9, 
1998.  While this appeal was pending, the applicable rating 
criteria for intervertebral disc disease were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.

In accordance with Karnas; supra and VAOPGCPREC 3-2000, the 
Board has compared both versions of the rating criteria for 
intervertebral disc disease and has determined that the 
former version is more favorable to the veteran's claim.  
Based upon the evidence of record and as will be discussed in 
detail below, a 60 percent evaluation is warranted under the 
former version of Diagnostic Code 5293.  The evidence of 
record does not meet the criteria for a 60 percent evaluation 
under the revised version of Diagnostic Code 5293.  Thus, it 
is clear that the former version of Diagnostic Code 5293 is 
more favorable to the veteran's claim.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect prior to and after 
September 23, 2002).  

Thus, in accordance with Karnas, supra, the Board will 
analyze the veteran's claim under the former version of the 
rating criteria for intervertebral disc disease before and 
after September 23, 2002, the effective date of the amended 
regulations since the former version is more favorable to the 
veteran's claim.

A 20 percent rating is currently assigned to the veteran's 
service-connected status post diskectomy of the cervical 
spine with degenerative arthritis under Diagnostic Code 5290, 
based upon findings of limitation of motion of the cervical 
spine.  See 38 C.F.R. § 471a, Diagnostic Code 5290.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the status post diskectomy of the 
cervical spine with degenerative arthritis is consistent with 
the rating criteria found in Diagnostic Code 5293.  The 
evidence of record shows that the veteran has degenerative 
disc disease of the cervical spine with symptoms of 
radiculopathy and other neurological findings appropriate to 
the site of the diseased disc, muscle spasm, characteristic 
pain and little intermittent relief.  The Board finds that 
Diagnostic Code 5293 is most appropriate, since the 
symptomatology of the cervical spine disability is most 
consistent with the criteria in Diagnostic Code 5293.  

In applying the law to the existing facts, the Board finds 
the evidence of record supports the criteria for a 60 percent 
for the status post diskectomy of the cervical spine with 
degenerative arthritis under Diagnostic Code 5293.  The 
objective medical evidence shows that the veteran has 
intervertebral disc disease with neurological symptoms 
appropriate to the site of the diseased disc.  April 1998 EMG 
and NCS findings show that the veteran has cervical 
myelopathy and superimposed C8 radiculopathy.  A November 
1998 VA rehabilitation medicine treatment record notes that 
examination revealed an absent left biceps reflex and 
decreased sensation to light touch and pinprick in the left 
upper extremity on the C5-6 distribution.  There was atrophy 
in the left upper extremity.  The assessment was cervical 
radiculopathy.  A December 1998 VA physical therapy treatment 
record notes that the veteran was treated for cervical 
radiculopathy.  VA treatment records show that the veteran 
had complaints of increased weakness in his hands, left hand 
numbness, and tingling.  

There is evidence of characteristic pain and muscle spasm.  
The VA treatment records and VA examinations reports show 
that the veteran had constant neck pain and pain with motion.  
The veteran indicated that at times, the pain was 
excruciating.  The medical evidence further shows that there 
are objective findings of muscle spasm.  The record shows 
that the veteran has little intermittent relief from the 
pain.  

In light of the above evidence, the Board finds that the 
evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  The medical evidence of record, which 
has been discussed above, establishes that the veteran has a 
pronounced cervical disability.  Consequently, the Board 
finds that a 60 percent evaluation is appropriate under 
Diagnostic Code 5293, and the veteran's claim is granted. 

As discussed in detail above, the Board believes that 
Diagnostic Code 5293 is the most appropriate for rating the 
veteran's service-connected disability.  However, other 
diagnostic codes are potentially applicable.  The Board 
points out that a disability evaluation in excess of 60 
percent is not available under Diagnostic Code 5290, 
limitation of motion of the cervical spine, or Diagnostic 
Code 5287, ankylosis of the cervical spine, which are also 
potentially applicable. 

The Board notes that a 60 percent evaluation is the highest 
schedular rating under the revised provisions of Diagnostic 
Code 5293.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The revised criteria also provides for an evaluation by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations.  The 
Board finds that a disability evaluation in excess of 60 
percent is not warranted under the revised provisions of 
Diagnostic Code 5293, if the orthopedic and neurological 
manifestations are rated separately and combined.  

In the present case, the medical evidence shows that the 
veteran has neurological manifestations consisting of 
numbness, tingling, and decreased sensation in the left arm.  
The appropriate diagnostic code for rating these neurological 
manifestations is Diagnostic Code 8510, paralysis of the 
upper radicular group (fifth and sixth cervicals).  Complete 
paralysis of the upper radicular group (fifth and sixth 
cervicals), which is evidenced by all shoulder and elbow 
movements lost or severely affected, with hand and wrist 
movements not affected is assigned a 70 percent evaluation 
for the major arm and a 60 percent evaluation for the minor 
arm.  When paralysis is incomplete but severe, a 50 percent 
evaluation is assigned for the major arm and a 40 percent 
evaluation is assigned for the minor arm.  When paralysis is 
incomplete but moderate, a 40 percent evaluation is assigned 
for the major arm and a 30 percent evaluation is assigned for 
the minor arm.  When paralysis is incomplete and mild, a 20 
percent evaluation is assigned for both the major and minor 
arms.  38 C.F.R. § 4.124a; Diagnostic Code 8510 (2002).  The 
rating schedule indicates that when the neurological 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2002).   

In the present case, the medical evidence shows that such 
neurological manifestations due to the cervical spine 
disability are sensory.  There is no evidence of moderate or 
severe incomplete paralysis or complete paralysis of the 
upper radicular group.  The medical evidence shows only 
slight weakness and decreased sensation in the C5-6 
distribution.  Thus, a 20 percent evaluation is warranted 
under Diagnostic Code 8510 for the neurological 
manifestations in the left arm due to the service-connected 
cervical spine disability.  

The orthopedic manifestations consist of limitation of motion 
of the cervical spine.  If the Board concedes that there is 
severe limitation of motion of the cervical spine and assigns 
a 30 percent evaluation, the highest possible rating under 
Diagnostic Code 5290, and if the 30 percent evaluation under 
Diagnostic Code 5290 is combined with the 20 percent 
evaluation under Diagnostic Code 8510 under 38 C.F.R. § 4.25, 
the resulting combined disability evaluation is 40 percent.  
Thus, a disability evaluation in excess of 60 percent is not 
warranted under the revised provisions of Diagnostic Code 
5293.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected cervical spine disability.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable. In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
cervical spine under Diagnostic Code 5293, which is the 
maximum allowable rating.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85. 

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 60 percent evaluation is 
warranted since November 1, 1998, the date after the 
veteran's separation from service.  There is no evidence that 
the veteran's service-connected disability has met the 
criteria for a higher rating at any time since November 1, 
1998.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 60 percent disability evaluation for the 
service-connected status post diskectomy of the cervical 
spine with degenerative arthritis is warranted, for the 
reasons and bases described above.  The Board concludes that 
the evidence supports the veteran's claim for a higher 
disability evaluation, and the benefit sought on appeal is 
accordingly granted.


III.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain

Factual Background

A November 1998 VA examination report reveals that the 
veteran complained of low back pain, weakness, stiffness, 
fatigability, and lack of endurance.  He reported that he had 
flare-ups that occur daily and last all day.  He reported 
that the pain was moderate in degree.  He stated that he has 
lost 50 percent of the function in his back during the flare-
ups; this was relieved by Ultram and rest.  The flare-ups 
were caused by motion of his back.  Examination revealed that 
the veteran's gait was abnormal; he walked with a stiff back 
and neck with his head tilted slightly to the right.  Range 
of motion of the lumbar spine was flexion to 90 degrees, 
extension to 35 degrees, lateral flexion to 35 degrees, and 
rotation to 35 degrees.  The examiner noted that range of 
motion was normal and no pain was elicited.  Goldthwait sign 
was negative on the right and left.  Reflexes and sensation 
were normal.  There was no obvious weakness.  The diagnosis 
was low back strain symptomatic with positive Ely sign.  

A November 1998 VA X-ray report of the lumbar spine indicates 
that the exam was essentially within normal limits.  

A December 1999 VA examination report indicates that the 
veteran reported having radiating pain to his left hip and 
left leg and this limited his ability to sit, stand, and 
walk.  Examination of the lumbar spine revealed bilateral 
lower paravertebral spasm with normal strength.  Reflexes and 
sensory examination of both extremities were normal.  Gait 
was steady.  The diagnosis was limitation of motion of the 
lumbar spine.  A January 1999 addendum to the examination 
report indicates that the range of motion of the lumbar spine 
was flexion to 90 degrees, (normal was to 95 degrees); 
extension to 35 degrees (normal was to 35 degrees); lateral 
extension to 40 degrees (normal was 40 degrees); and rotation 
to 35 degrees (normal was to 35 degrees).  

A February 2002 VA examination report indicates that the 
veteran reported that his low back was stiff in the morning 
and the lower back pain was aggravated by prolonged walking.  
The veteran indicated that laying in bed and taking it easy 
relieved his lower back pain.  The examiner noted that the 
veteran did not work since October 1997; however, the veteran 
had no trouble with driving, shopping, doing housework or 
outside work, as long as he does it at his own pace.  He did 
not exercise by choice.  Examination of the lumbar spine 
revealed no bone or muscle tenderness but there was a 
moderate amount of paraspinal muscle spasm.  Range of motion 
of the lumbar spine was flexion to 95 degrees, extension to 
35 degrees, lateral flexion to 40 degrees, and rotation to 45 
degrees.  Straight leg raising was negative bilaterally.  The 
examiner indicated that the veteran had normal range of 
motion of the lumbar spine and the range of motion was not 
restricted by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Sensory, motor, and reflex examination of 
the upper and lower extremities was normal.  

A February 2002 X-ray examination of the lumbar spine 
revealed no radiographic abnormalities.  

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record more closely approximates the criteria 
for a 20 percent for the low back strain under Diagnostic 
Code 5295.

The medical evidence of record establishes that the veteran 
has low back strain with pain and muscle spasm.  Upon VA 
examination in December 1999 and February 2002, there were 
objective findings of paravertebral and paraspinal muscle 
spasm.  The February 2002 VA examination report characterized 
the muscle spasm as moderate.  The November 1998 and December 
1999 VA examination reports indicate that there was some 
slight limitation of flexion of the lumbar spine; a 
limitation of flexion of 5 degrees was detected.  However, 
upon examinations in November 1998 and February 2002, range 
of motion of the lumbar spine was normal.  The record shows 
that the veteran had complaints of pain in the low back.  
Thus, the Board finds that these findings more closely 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5295.  

A disability evaluation in excess of 20 percent under 
Diagnostic Code 5295 is not warranted for the low back 
strain.  There is no evidence that the veteran's low back 
disability is severe.  There is no medical evidence of 
listing of the whole spine to the opposite side with positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or abnormal mobility with forced motion.  There was no 
evidence of listing of the spine upon VA examinations.  The 
VA examination reports show that there was normal range of 
motion of the lumbar spine except upon examination in 
November 1998 and December 1999 when a limitation of flexion 
of 5 degrees was detected.  Range of motion upon the February 
2002 examination was normal; no pain was elicited.  There is 
no evidence of marked limitation of forward bending.  The 
veteran has normal lateral motion.  X-ray examination of the 
lumbar spine was normal.  There is no evidence of osteo-
arthritic changes, narrowing or irregularity of the joint 
spaces or abnormality on forced motion.  Consequently, the 
Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5295.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) may provide a basis for an 
increased evaluation for service-connected lumbar spine 
disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence shows that there were no objective findings 
of pain on motion of the lumbar spine upon examination in 
November 1998, December 1999 and February 2002.  The VA 
examiners who performed the November 1998 and February 2002 
VA examinations specifically noted that no pain was elicited 
upon range of motion testing.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
VA examiner who performed the February 2002 VA examination 
indicated that the range of motion of the lumbar spine was 
not restricted by pain, weakness, fatigue, incoordination or 
lack of endurance.  Thus, the Board finds that the evidence 
of record establishes that the veteran's low back strain does 
not cause additional functional impairment due to pain on use 
so as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

The veteran's low back strain may also be rated in the 
alternative under Diagnostic Code 5292, limitation of motion 
of the lumbar spine.  In applying the law to the existing 
facts, the Board finds the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent for the low 
back strain under Diagnostic Code 5292.

The medical evidence of record establishes that the veteran 
has normal range of motion of the lumbar spine.  The December 
1999 VA examination indicates that there was a limitation of 
flexion of 5 degrees.  However, upon VA examination in 
February 2002, range of motion was normal and there was no 
pain on motion.  Consequently, the Board finds that a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5292.  

The medical evidence of record shows that the December 1999 
VA examination report indicates that the veteran had 
complaints of pain radiating down his left leg.  However, 
there is no evidence of degenerative disc disease of the 
lumbar spine.  X-ray examinations in November 1998 and 
February 2002 were normal.  Thus, the application of 
Diagnostic Codes 5003, degenerative arthritis, or Diagnostic 
Code 5293, intervertebral disc disease, is not appropriate.

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 20 percent evaluation is 
warranted since November 1, 1998, the date after the 
veteran's separation from service.  There is no evidence that 
the veteran's service-connected disability has met the 
criteria for a higher rating at any time since November 1, 
1998.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 20 percent disability evaluation is warranted 
for the service-connected low back strain, for the reasons 
and bases described above.  The evidence of record supports 
the veteran's claim for a higher disability evaluation and 
the claim is granted to that extent.   

IV.  Entitlement to a disability evaluation in excess of zero 
percent for bilateral knee strain

Factual background

A November 1998 VA examination report indicates that the 
veteran reported having pain, weakness, stiffness, and 
swelling in the knees.  There was no heat, redness, locking, 
or giving way.  The veteran reported that he had flare-ups 
two or three times a month and the flare-ups were alleviated 
by rest.  He stated that the pain was severe and it lasted 24 
hours and it was caused by standing and cold weather.  The 
veteran indicated that he lost 50 percent of function during 
the flare-ups.  Examination revealed that the veteran's gait 
was abnormal.  He walked with a stiff back and neck with his 
head titled slightly to the right.  Examination of the knees 
revealed range of motion from zero degrees to 140 degrees 
without pain.  There was crepitation on the lateral aspect of 
the patella.  There was popping on flexion and extension of 
the left knee.  There was no instability.  The diagnosis was 
asymptomatic strain of the right knee and strain of the left 
knee with negative findings upon examination.  X-ray 
examination of the knees revealed no recent or significant 
pathology. 
 
A December 1999 VA examination report indicates that the 
veteran reported having constant pain over the knee joints 
since 1983.  An addendum to the VA examination indicates that 
the range of motion of the knees was flexion to 140 degrees 
which was normal.  Extension was normal.  Drawer's and 
McMurry's sign were normal.  The diagnosis was bilateral 
chronic knee pain.  X-ray examination of the knees revealed 
no abnormalities.     

The February 2002 VA examination report reveals that the 
veteran reported having recurrent bilateral knee pain for 20 
years.  He stated that his knee pain was aggravated by 
weightbearing activities such as climbing stairs or walking 
over a quarter of a mile.  The veteran indicated that resting 
his knees, performing physiotherapy, and talking an 
occasional Advil helped to relieve the pain.  Examination 
reveals that the veteran had normal gait and posture.  There 
were no signs of abnormal weight bearing and he had no 
limited function of standing or walking.  Examination of the 
knees revealed no signs of acute inflammation such as 
effusion, warmth, redness, or tenderness.  There was no 
crepitance on moving the knees and there was no joint line 
tenderness.  The examiner indicated that the veteran was able 
to extend the knees normally to zero degrees and flex the 
knees normally to 140 degrees.  The examiner stated that the 
range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  The collateral 
ligaments and the patella appear intact.  Drawer and Mcmurray 
signs were both negative.  There was no proximal muscle 
atrophy noted.  X-ray examination of the knees was normal.  
The diagnosis was bilateral knee strain.  The examiner 
indicated that the knee disability did not impact 
significantly on the rest of the veteran's daily living.  

Discussion

The RO has rated the veteran's bilateral knee strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 and assigned a zero 
percent evaluation.  In every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).  In the present case, the RO 
found that the requirements for a compensable evaluation 
under Diagnostic Code 5257 were not met since the medical 
evidence shows that the veteran does not have slight 
impairment of the knees.  

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
the service-connected bilateral knee strain under the 
provisions of Diagnostic Code 5257.  

The medical evidence of record shows that the veteran has 
subjective complaints of pain in the knees.  However, there 
are no objective findings of impairment.  The VA examination 
reports dated in November 1998, December 1999, and February 
2002 show that the veteran had full range of motion of the 
knees without pain.  There was no evidence if instability of 
the knees.  X-ray examinations revealed no abnormalities.  
The November 1998 VA examination report notes that there was 
evidence of crepitus and popping in the left knee.  However, 
upon VA examination in February 2002, there were no findings 
of crepitance with motion.  There was no evidence of acute 
inflammation, effusion, warmth, redness, or tenderness.  
Range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  There was no evidence 
of muscle atrophy.  The examiner noted that the knee 
disabilities did not significantly impact the veteran's daily 
living.  The veteran had a normal gait.  

The medical evidence of record does not establish slight 
impairment of the knees.  There are no objective findings of 
any impairment of the knees due to the bilateral knee strain.  
Thus, the Board finds that a disability evaluation in excess 
of zero percent for bilateral knee strain is not warranted 
under Diagnostic Code 5257.   

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, supra.

However, in this case, where the diagnostic code under which 
the instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 
5257, is not predicated on loss of range of motion, §§ 4.40, 
4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has explored the possibility of rating the 
veteran's bilateral knee strain under a different diagnostic 
code.  The Board finds that Diagnostic Codes 5260 or 5261, 
pertaining to limitation of motion of the knee, are not for 
application since there is no evidence of limitation of 
motion of the knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2002).  Diagnostic Code 5003, degenerative 
arthritis, is not for application since there are no X-ray 
findings of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  Furthermore, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 are not for application since there are no 
findings of arthritis, limitation of motion, and instability.  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a zero percent evaluation 
is warranted since November 1, 1998, the date after the 
veteran's separation from service.  There is no evidence that 
the veteran's service-connected disability has met the 
criteria for a compensable rating at any time since November 
1, 1998.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a disability evaluation in excess of zero percent 
is not warranted for the service-connected bilateral knee 
strain, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation and the claim is denied.  



V.  Entitlement to a disability evaluation in excess of zero 
percent for irritable bowel syndrome

Factual Background

A November 1998 VA examination report indicates that the 
veteran took Docusate for his irritable bowel syndrome.  The 
veteran reported that he had frequent episodes of 
constipation alternating with diarrhea.  He was treated with 
Colace.  There was no colic.  He had an occasional cramp and 
distention.  Examination of the abdomen was normal.  There 
was no tenderness or masses.  The diagnosis was irritable 
bowel syndrome.  

A November 1998 VA treatment record shows that the veteran 
reported that he had a history of irritable bowel syndrome.  
The veteran reported that he was started on Colace and since 
then, he has had regular stooling without stomach pain.  

An April 1999 VA treatment record indicates that the veteran 
reported that the Colace helped his constipation.  The 
assessment, in pertinent part, was constipation, controlled.   

A December 1999 VA examination report indicates that 
examination of the abdomen was negative.  The diagnosis was 
irritable colon syndrome.  

A February 2002 VA examination report reveals that the 
veteran reported that he had irritable bowel syndrome since 
1983.  He reported that he had recurrent and alternating 
constipation and diarrhea, bloatedness, and occasional heart 
burn.  He denied significant weight loss, swallowing problems 
or rectal bleeding.  The veteran reported that he was not 
currently receiving treatment for this condition.  The 
veteran stated that eating regular meals and a bland diet 
tended to decrease the recurrent gastrointestinal symptoms.  
Examination reveals that the veteran was anicteric.  There 
were no signs of malnutrition or vitamin deficiency.  
Examination of the abdomen was negative.  The assessment, in 
pertinent part, was irritable bowel syndrome.  

Discussion

The RO has rated the veteran's service-connected irritable 
bowel syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
irritable colon syndrome.  The RO has assigned a zero percent 
evaluation.  

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 7319 for the service-
connected irritable bowel syndrome.  The medical evidence of 
record shows that the veteran's irritable bowel syndrome is 
mild and is manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  The medical 
evidence shows that the veteran was treated with Colace and 
since taking this medication, he had regular stooling without 
stomach pain.  The November 1998 VA examination report notes 
that the veteran reported having an occasional cramp and 
distention.  A November 1998 VA treatment record notes that 
the veteran reported that he had regular stooling since 
taking Colace.  A December 1999 VA treatment record reflects 
a diagnosis of constipation, controlled.  Thus, a zero 
percent disability evaluation is warranted for the service-
connected irritable bowel syndrome under Diagnostic Code 
7319.  

A disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 7319.  There is no medical 
evidence of moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress or 
severe irritable bowel syndrome with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  The Board notes that upon VA examination 
in February 2002, the veteran reported having recurrent and 
alternating constipation and diarrhea.  However, this 
statement is not supported by evidence of record.  As noted 
above, the VA treatment records show that the veteran 
reported having regular stooling since starting on Colace and 
that his constipation was controlled.  The veteran himself 
also indicated that he had only occasional cramps and that he 
was not undergoing treatment for this disorder.  There was no 
evidence of constipation or abdominal distress upon VA 
examinations.  There is no medical evidence of moderate or 
severe irritable bowel syndrome.  Thus, the Board finds that 
a disability evaluation in excess of zero percent for 
irritable bowel syndrome is not warranted under Diagnostic 
Code 7319.  
 
As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a zero percent evaluation 
is warranted since November 1, 1998, the date after the 
veteran's separation from service.  There is no evidence that 
the veteran's service-connected disability has met the 
criteria for a compensable rating at any time since November 
1, 1998.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a disability evaluation in excess of zero percent 
is not warranted for the service-connected irritable bowel 
syndrome, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for a higher disability evaluation and the claim is denied.  
 

ORDER

Entitlement to a 70 percent disability evaluation for anxiety 
and depression is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.   

Entitlement to a 60 percent disability evaluation for status 
post diskectomy of the cervical spine with degenerative 
arthritis is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.   

Entitlement to a 20 percent disability evaluation for low 
back strain is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.   

Entitlement to a disability evaluation in excess of zero 
percent for bilateral knee strain is denied.

Entitlement to a disability evaluation in excess of zero 
percent for irritable bowel syndrome is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

